DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a correction unit configured to perform correction in claim 2; and
an operation unit configured to allow setting of an operation in claims 5 and 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,068,871 issued to Yamamoto et a. (“Yamamoto”) in view of JP 2003-035612 by Nukui et al. (“Nukui”) listed in the IDS dated 2/24/2020, JP 2002-062178 by Seto (“Seto”) listed in the IDS dated 2/24/2020 and U.S. Patent 9,103,706 issued to Ueda et al. (“Ueda”).

As for claim 1, Yamamoto discloses a flow rate measurement device for detecting a flow rate of measurement target fluid flowing through a main flow path (21), the flow rate measurement device comprising:
a sub flow path portion (3) branched from the main flow path;
a heater (81) provided in the sub flow path portion (3) and configured to heat the measurement target fluid;
a plurality of temperature detectors (82, 83) provided in the sub flow path portion (3) and arranged with the heater (81) interposed in between in a flow direction of the measurement target fluid (see Fig. 3b), the plurality of temperature detectors being configured to detect a temperature of the measurement target fluid (col. 9, lines 1-5).
Yamamoto does not disclose a first converter as recited.
However, Nukui discloses a first converter (200) configured to convert a difference in outputs of a plurality of temperature detectors into a heat flow rate or a heat quantity of a measurement target fluid flowing through a main flow path (paragraphs [0033] and [0043]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow rate measurement device of Yamamoto by including the converter in order to accurately measure the combustion heat flow rate and energy used (Nukui: Abstract and paragraphs [0001], [0006]).
Yamamoto as modified by Nukui does not disclose a second converter and a conversion adjuster as recited.
However, Seto discloses a second converter (102/302) configured to convert an output of a temperature detector into a volume flow rate of a measurement target fluid flowing through the main flow path (paragraphs [0021], [0027]-[0039] and [0044] of the English translation); and
a conversion adjuster (102/302) configured to adjust whether to output a heat flow rate, a heat quantity, a volume flow rate, or a combination thereof (paragraphs [0016] and [0030]), in converting an output of the temperature detector into the heat flow rate or the heat quantity of the measurement target fluid flowing through the main flow path (paragraphs [0016], [0027]-[0039] and [0044]).  Note, since the claim recites a heat flow rate and a heat quantity in the alternative earlier in the claim, the broadest reasonable interpretation of the claim does not require the conversion adjuster to be able to output both a heat flow rate and a heat quantity.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of Yamamoto and Nukui by including the second converter and conversion adjuster as disclosed by Seto in order to provide a gas meter which can display mass flow rate, volume flow rate and consumption of gas as an energy resource at a low cost (Seto: Abstract).
	Yamamoto as modified by Nukui and Seto discloses a second converter (Nukui: 200, paragraphs [0033], [0043]; and Seto: 102/302) configured to convert the difference in outputs of the plurality of temperature detectors (Nukui: paragraphs [0033] and [0043]) into a volume flow rate of a measurement target fluid flowing through the main flow path (Seto: paragraphs [0021], [0027]-[0039] and [0044]); and
a conversion adjuster (Seto: 102/302) configured to adjust whether to output a heat flow rate, a heat quantity, a volume flow rate, or a combination thereof (Seto: paragraphs [0016] and [0030]), in converting the difference in outputs of the plurality of temperature detectors (Nukui: paragraphs [0033] and [0043]) into the heat flow rate or the heat quantity of the measurement target fluid flowing through the main flow path (Seto: paragraphs [0016], [0027]-[0039] and [0044]).
Yamamoto as modified by Nukui and Seto does not disclose an orifice as recited.
However, Ueda discloses an orifice (30), disposed in a main flow path (inside 20) between an inflow port (31) and an outflow port (32) of a sub flow path portion (33), configured with an inner diameter smaller than that of the main flow path (see Fig. 4B).
Ueda and the Yamamoto-Nukui-Seto combination include each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the orifice of Ueda with the main flow path of the Yamamoto-Nukui-Seto combination by placing the orifice of Ueda between the inflow port and the outflow port of Yamamoto as suggested by Ueda in Fig. 4B, and that in combination, the orifice of Ueda and the Yamamoto-Nukui-Seto combination merely perform the same function as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to combine the orifice of Ueda with the main flow path of the Yamamoto-Nukui-Seto combination to achieve the predictable result of determining the amount of fluid flow through the sub flow path portion (Ueda: col. 5, lines 25-37).

As for claim 2, Yamamoto as modified by Nukui, Seto and Ueda discloses that the first converter (Nukui: 200) has a correction unit (Nukui: 200) configured to perform correction such that a relationship between a difference in outputs of the plurality of temperature detectors and a heat flow rate or a heat quantity of measurement target fluid flowing through the main flow path becomes a straight line (Nukui: paragraphs [0033] and [0043]).

As for claims 4 and 7, Yamamoto as modified by Nukui, Seto and Ueda discloses:
the flow rate measurement device according to claims 1 and 2 (see the rejection of claims 1 and 2 above);
a display (Nukui: 400) configured to display the heat flow rate or the heat quantity converted by the first converter; and
an integrated controller (Nukui: 200) configured to control the flow rate measurement device and the display.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,068,871 issued to Yamamoto et a. (“Yamamoto”) in view of JP 2003-035612 by Nukui et al. (“Nukui”) listed in the IDS dated 2/24/2020, JP 2002-062178 by Seto (“Seto”) listed in the IDS dated 2/24/2020 and U.S. Patent 9,103,706 issued to Ueda et al. (“Ueda”) as applied to claims 1 and 2, further in view of U.S. Patent 6,983,214 issued to Hiraizumi et al. (“Hiraizumi”).

As for claims 5 and 9, Yamamoto as modified by Nukui, Seto and Ueda discloses all the limitations of the claimed invention including the flow rate measurement device according to claims 1 and 2 (see the rejection of claims 1 and 2 above), 
a display (Nukui: 400) configured to display the heat flow rate or the heat quantity measured by the flow rate measurement device;
an integrated controller (Nukui: 200) configured to control the flow rate measurement device and the display;
a power supply unit (Nukui: implicitly provided) configured to supply power to the flow rate measurement device, the display, and the integrated controller; and
an operation unit (Nukui: 600) configured to allow setting of an operation of the flow rate measurement device from outside the casing.
except a casing as recited.
However, Hiraizumi discloses a casing (2) configured to accommodate a flow rate measurement device (8), a display (LCD, 52), and an integrated controller (34, 44).
Hiraizumi and the Yamamoto-Nukui-Seto-Ueda combination include each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the casing, flow measurement device, display and integrated controller by placing the flow measurement device, display and integrated controller of the Yamamoto-Nukui-Seto-Ueda combination inside the casing of Hiraizumi as suggested by Figs. 2 and 3 of Hiraizumi, and that in combination, the casing, flow measurement device, display and integrated controller merely perform the same functions as each does separately.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow measurement device of Yamamoto, Nukui, Seto and Ueda to include the casing as disclosed by Hiraizumi to achieve the predictable result of protecting the flow measurement device, display and integrated controller from the environment.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853